PER CURIAM.
In Langley v. Warner, 3 N. Y. 327, it was held by the court of appeals that where a judgment had been collected, and the money paid to the attorney who prosecuted the suit, an action will not lie against the attorney to recover back the money after a reversal of the judgment, although, by agreement between him and his client, he retained the money in payment of a debt from the latter to him. The facts in the case cited were quite similar to those appearing in the case under consideration. We are not aware that the doctrine established in Langley v. Warner, supra, has ever been doubted or overruled. Grauer v. Grauer, 20 N. Y. Supp. 854; Wright v. Nostrand, 53 N. Y. Super. Ct. 381-386; Simpson v. Hornbeck, 3 Lans. 53-55; Forstman v. Schulting, 108 N. Y. 110-113, 15 N. E. 366.
The judgment should be affirmed, with costs.